On February 21, 1940, by opinion that date filed, this Court reversed the judgment of the trial court herein and remanded the cause to the court below, with instructions to retain venue thereof in Harris County. Thereafter on March 21, 1940, appellee's motion for rehearing was overruled. 138 S.W.2d 151.
Subsequent to such action by this Court, appellee herein applied to the Supreme Court for a writ of mandamus, to compel this Court to certify to it certain questions in this cause alleged to have arisen from claimed conflicts of decisions. On December 31, 1941, the Supreme Court, Victoria Bank  Trust Co. v. Monteith, 158 S.W.2d 63, granted appellee's application for such writ of mandamus, and entered an order directing the issuance of the writ, unless this court should conform its rulings with those of the Supreme Court. Thereafter, on January 28, 1942, the Supreme Court overruled respondents' motion for rehearing.
The opinion and judgment of the Supreme Court in such mandamus proceeding have been duly certified to this Court, and the issuance and service of the writ of mandamus therein directed have been waived.
Therefore, in accordance with and in conformity to the Supreme Court's opinion and judgment referred to supra (Victoria Bank  Trust Co., Relator, v. W. E. Monteith, Chief Justice, et al., Respondents,158 S.W.2d 63), and in compliance with Rule 475, Texas Rules of Civil Procedure, it is here now ordered that this Court's judgment of February 21, 1940, reversing and remanding this cause with instructions, and its subsequent order of March 21, 1940, overruling appellee's motion for rehearing be and they hereby are in all things set aside and held for naught.
It is further the order of this Court, pursuant to and in conformity with the Supreme Court's opinion and judgment, referred to supra, that appellee's motion for rehearing be granted, and that the judgment of the trial court which orders the transfer of the venue of this cause to the district court of Victoria County, Texas, be and the same is here now in all things affirmed.
Motion for rehearing granted, former judgment set aside and judgment affirmed.